Citation Nr: 0808533	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) that granted service 
connection for PTSD by rating action dated in November 2004, 
effective from January 16, 2004.  A 30 percent disability 
evaluation was awarded from that date.  The veteran appealed 
for a higher disability rating.  By rating determination 
dated in November 2006, the service-connected PTSD evaluation 
was increased to 70 percent, effective from August 9, 2002.

This case was remanded for further development by Board 
decision dated in February 2006.

The Board points out that, as the veteran is appealing the 
initial assignment of disability rating for his service- 
connected psychiatric disability, the issue has been framed 
as listed on the title page of this decision. See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).


FINDING OF FACT

PTSD has resulted in demonstrable inability to obtain or 
retain employment since the effective date of service 
connection.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
since the effective date of service connection. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007);38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); See also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

PTSD is evaluated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007) under a general rating formula 
for mental disorders.  Under that rating criteria, a 70 
percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 38 C.F.R.§ 4.130, Diagnostic Code 9411 (2007).

Factual background and legal analysis

The veteran is currently in receipt of a 70 percent 
disability rating for PTSD.  He asserts that the symptoms 
associated with the service- connected psychiatric disability 
are more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a total rating 
(100 percent).

Throughout the period since the effective date of service 
connection on August 9, 2002, VA outpatient records dating 
from 2002 show that the veteran has been deeply affected by 
symptoms associated with PTSD, including marked reactions of 
anxiety and distress in response to vivid and intrusive 
memories of combat, daily nightmares, social isolation, 
anhedonia, hypervigilance, and other reminders of Vietnam 
daily.  The record reflects that the appellant has sought 
regular and ongoing treatment for PTSD symptomatology over 
the years.  It is shown that medication has been prescribed 
that has not significantly alleviated his symptoms.  

On most recent VA examination in October 2006, the veteran 
reiterated continuing his problems with frequent nightmares, 
depression, and increasing isolation manifested by staying in 
a shed and tinkering with lawnmowers.  He reported avoidance 
of crowds and intimacy, admitted to nocturnal combativeness 
such as hitting his wife and yelling in his sleep.  He 
related that he had had some short and long term memory loss, 
had lost interest in most activities, and did not involve 
himself in any social relationships.  He was observed to be 
unkempt and having more trouble maintaining personal hygiene.  
Memory was deficient and there was evidence of panic attacks.  
The examiner stated that the veteran's psychosocial function 
had deteriorated, and that his symptoms had become more 
intense since the onset of the Iraq war.  It was determined 
that the GAF score of 50 indicated serious impairment in 
social and occupational functioning with an inability to be 
gainfully employed.  The Board notes that while the appellant 
has other debilitating physical conditions which have also 
been noted to contribute to inability to work, it is found 
that the service-connected PTSD alone has also produced a 
pronounced employment handicap over the years.  In view of 
such, the Board resolves the benefit of the doubt in favor of 
the veteran by finding that the findings more nearly 
contemplate the criteria for a 100 percent rating since the 
effective date of service connection.  Accordingly, a 100 
percent rating is granted for PTSD, effective from August 9, 
2002.




ORDER

A 100 percent for PTSD is granted, effective from August 9, 
2002.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


